t c summary opinion united_states tax_court milton christopher snead jr petitioner v commissioner of internal revenue respondent docket no 3213-06s filed date milton christopher snead jr pro_se bradley c plovan for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues for decision are whether petitioner is entitled to itemized_deductions in an amount greater than the standard_deduction allowed by respondent and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in maryland in petitioner was single and had a minor daughter petitioner timely filed a federal_income_tax return petitioner was employed as a sergeant for the baltimore city police department western district the department petitioner was required to wear a police uniform the department provided petitioner one uniform jacket three pairs of pants three shirts a hat and a sweater each week petitioner paid approximately dollar_figure to have two of his uniforms dry cleaned the department required petitioner to come to work in a clean pressed uniform and black shoes the department did not provide the shoes petitioner bought black nike boots and he purchased new boots whenever the old boots wore out petitioner purchased three pairs of boots in at a cost of approximately dollar_figure per pair the department did not reimburse petitioner for his dry cleaning expenses or for the cost of boots the department does not reimburse petitioner for any dry cleaning or personal equipment purchased to perform police duties the department issued petitioner a weapon ammunition and four boxes of practice ammunition each year in petitioner purchased additional boxes of ammunition for target practice petitioner was able to purchase ammunition at the district range at a cost of dollar_figure per box petitioner practiced shooting at the district range which was free for employees petitioner also practiced shooting at other ranges where he paid approximately dollar_figure per half hour and dollar_figure for each box of ammunition in petitioner practiced shooting at the other ranges approximately five times and used two boxes of ammunition during each visit the department did not reimburse petitioner for any costs incurred at the other ranges petitioner drove his personal automobile to work each day at times he was required to appear in court and on those days he drove as part of his employment as a police officer on the days he went to court petitioner drove his personal automobile from home to court petitioner paid for parking while at the circuit_court and federal court petitioner estimated that his parking expenses were dollar_figure per week during tax_year petitioner placed used clothing in a yellow bin on the side of the road petitioner believed the bin was a repository for charitable donations but he could not recall the name of the charity petitioner estimated the total cost of the clothing he placed in the bin was dollar_figure petitioner occasionally attended church services the department provided free medical_care to officers who were injured in the line of duty additionally petitioner was enrolled in a health insurance plan with blue cross blue shield petitioner’s daughter was also covered by this health insurance_policy with a copayment of approximately dollar_figure for medication in all of petitioner’s medical and dental expenses were covered by his health insurance_policy there is no evidence that petitioner paid any copayments for his daughter in upon the advice of a coworker petitioner engaged a return preparer to prepare his income_tax return for petitioner met with the preparer to have the return completed when the preparer learned that petitioner was a police officer the preparer asked petitioner a series of questions regarding petitioner’s job expenses noncash charitable_contributions and the record does not reflect how often or in what amounts petitioner made contributions while attending church medical and dental expenses for tax_year the preparer entered on the return amounts based on petitioner’s answers petitioner did not give the preparer any bills or receipts the preparer showed the completed return to petitioner and discussed the entries petitioner did not question the preparer or ask the preparer to explain any of the entries on the return petitioner and the preparer each signed the return on schedule a itemized_deductions petitioner claimed deductions totaling dollar_figure comprising dollar_figure in unreimbursed job-related expenses dollar_figure of charitable_contributions dollar_figure of medical and dental expenses and dollar_figure of state_and_local_income_taxes respondent issued petitioner a notice_of_deficiency in date disallowing all of the claimed itemized_deductions the notice_of_deficiency allowed petitioner a standard_deduction of dollar_figure respondent also determined an accuracy-related_penalty under sec_6662 petitioner filed a timely petition for redetermination discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule to the extent the court concludes that petitioner is entitled to some itemized_deductions but the amount is less than the standard_deduction allowed by respondent the court will sustain respondent’s determination a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof we iterate that petitioner produced no receipts or documentation for any of the itemized_deductions claimed respondent disallowed the claimed deductions in full because petitioner did not establish that the expenses were paid during tax_year or that the deductions were for ordinary and necessary business_expenses job-related expenses sec_162 allows a deduction for all ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business generally the performance of services as an employee constitutes a trade_or_business 54_tc_374 a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 on his federal_income_tax return petitioner claimed a net deduction of dollar_figure for employee and other miscellaneous expenses at trial petitioner maintained that he is entitled to deductions for the following expenses dry cleaning his uniforms and purchasing boots ammunition and target range fees and business use of his automobile including gasoline and parking a uniform dry cleaning and boots petitioner claimed a business_expense deduction for the cost of dry cleaning his uniforms and for the cost of black boots the cost to purchase and maintain work clothing and shoes may be deductible under sec_162 if the taxpayer can establish that the clothing is required or essential in the taxpayer’s employment the clothing is not suitable for general or personal wear and the clothing is not worn for general or personal purposes 30_tc_757 kozera v commissioner tcmemo_1986_604 with respect to the uniform dry cleaning respondent does not dispute that petitioner has satisfied the legal requirements for deductibility however respondent denied the deduction for lack of substantiation when a taxpayer adequately establishes that he paid_or_incurred a deductible expense but does not establish the precise amount the court may in some circumstances estimate the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir petitioner testified that he paid dollar_figure a week to dry clean two uniforms although petitioner did not present receipts the court found petitioner’s testimony to be credible with respect to the cleaning expense and its business_purpose thus the court will allow petitioner a deduction for his dry cleaning expenses at dollar_figure a week for weeks or dollar_figure the department also required petitioner to wear black footwear as part of his uniform the record does not indicate that petitioner’s black nike boots were not suitable for general or personal wear or that petitioner wore the boots only at work no deduction is allowed for personal living or family_expenses sec_262 we find that petitioner’s boots are a personal_expense and conclude that he is not entitled to a deduction for the cost of boots see 74_tc_1266 b ammunition and target range expenses petitioner claimed deductions for the cost of ammunition and for target range fees petitioner was required to maintain a certain skill level with his weapon petitioner could have used the district gun range at no cost but he sometimes practiced at private practice ranges petitioner failed to explain why he chose to spend money at a private range when he could use a district gun range for free petitioner is not entitled to a deduction for fees paid to private target ranges since he has not established that the expense is ordinary and necessary the court is satisfied that petitioner was required to purchase ammunition as part of his employment as a police officer although petitioner failed to provide details as to the exact amount of this expenditure the court will allow petitioner dollar_figure for this item see cohan v commissioner supra c automobile expenses petitioner claimed a deduction for the business use of his automobile including gasoline and parking petitioner incurred expenses for gasoline when he drove from his home to work and from his home to court expenses relating to the use of an automobile while commuting between the taxpayer’s residence and petitioner estimated that he purchased boxes of ammunition and fired boxes on each of five trips to the range in at dollar_figure per box the cost to purchase ammunition from the department this amounts to dollar_figure the taxpayer’s place of business or employment are not deductible because they are personal and not business_expenses sec_162 sec_262 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs since petitioner incurred the claimed expenses while commuting between his home and work and between his home and court they are personal expenses therefore petitioner is not entitled to a deduction for_the_use_of his automobile or for the cost of gasoline petitioner also claimed a deduction for parking expenses_incurred when he appeared in court and had to park his automobile at a meter or in a parking garage even if petitioner established that the cost of the parking is a properly deductible expense sec_274 requires a taxpayer to substantiate a the amount of the vehicle expense b the time and place of the use of the vehicle c the business_purpose of the expense and d the business relationship of the vehicle use to the taxpayer petitioner did not provide any evidence to support the claimed parking expenses petitioner did not provide any dates or times of his court appearances nor did he provide any receipts or other evidence that might have corroborated his oral testimony thus petitioner may not deduct parking expenses charitable_contributions in general sec_170 allows a deduction for any charitable_contribution made within the taxable_year a charitable_contribution whether made by cash or otherwise must be substantiated by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or in the absence of a canceled check or a receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of contribution and the amount of the contribution sec_1_170a-13 income_tax regs on his tax_return petitioner claimed a deduction of dollar_figure for cash charitable_contributions and dollar_figure for noncash charitable_contributions all of which respondent disallowed petitioner provided no support for any of the cash charitable_contribution_deduction of dollar_figure respondent’s determination on this issue is sustained at trial petitioner stated that he donated used clothing by depositing it into a charity bin on his tax_return petitioner claimed a dollar_figure deduction for the clothing donated at trial petitioner estimated the cost of the used clothing at dollar_figure but provided no substantiation in the light of petitioner’s inflated claim and the lack of evidence supporting any donation no deduction is allowed for noncash charitable_contributions respondent’s determination on this issue is sustained medical and dental expenses sec_213 allows a deduction for medical and dental expenses of a taxpayer or dependent as defined in sec_152 that were paid and not compensated for by insurance to the extent the expenses exceed percent of the taxpayer’s adjusted_gross_income medical_care expenses include amounts paid for insurance premiums sec_213 petitioner reported he spent dollar_figure for medical and dental expenses and he claimed a deduction of dollar_figure after the percent limitation which respondent disallowed petitioner acknowledged that he had no uncompensated medical_expenses in further petitioner is not claiming his daughter as his dependent nor is he claiming that she incurred any uncompensated medical_expenses in therefore petitioner is not entitled to a deduction for medical and dental expenses respondent’s determination on this issue is sustained state and local_taxes petitioner claimed a dollar_figure deduction for state and local_taxes it is obvious to the court that this was the amount reported on petitioner’s form_w-2 wage and tax statement as was the amount of his total income dollar_figure therefore petitioner is entitled to a dollar_figure deduction for state and local_taxes in see sec_164 standard_deduction the standard_deduction respondent allowed in the notice_of_deficiency for was dollar_figure petitioner’s claimed deductions for uniform dry cleaning ammunition and state_and_local_income_taxes as allowed by this opinion total dollar_figure and do not exceed the standard_deduction amount petitioner is therefore entitled to the standard_deduction see sec_63 and c shepherd v commissioner tcmemo_1999_19 respondent’s determination in the notice_of_deficiency is sustained in full accuracy-related_penalty under sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause or substantial_authority rule a higbee v commissioner supra pincite sec_6662 imposes a penalty of percent of the portion of the underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b and a substantial_understatement is an understatement of income_tax for any taxable_year which exceeds the greater of a percent of the tax required to be shown on the return or b dollar_figure sec_6662 petitioner’s understatement is dollar_figure thus respondent has not met his burden of production with respect to a substantial_understatement under sec_6662 and d negligence includes the failure to exercise due care or do what a reasonable and ordinarily prudent person would do under the circumstances 925_f2d_348 9th cir affg 92_tc_1 85_tc_934 furthermore negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to in his trial memorandum respondent asserts that petitioner understated the tax by more than percent and therefore sec_6662 applies the tax required to be shown on the return is dollar_figure and the amount shown on the return is dollar_figure while no doubt the understatement exceeds percent the penalty applies only if the understatement exceeds the greater of percent or dollar_figure here the understatement does not exceed dollar_figure accordingly sec_6662 and d a does not apply since the court concludes that petitioner was negligent under sec_6662 and c respondent’s erroneous assertion does not alter our conclusions herein be ‘too good to be true’ under the circumstances sec_1 b income_tax regs petitioner contends that he is not liable for the penalty because he relied on erroneous expert advice given by his tax preparer however petitioner did not take reasonable steps to report the correct_tax liability petitioner did not provide the preparer with any documents or receipts to substantiate any of his claimed deductions nor did he scrutinize any of the figures that the preparer reported on the return further petitioner failed to question any of the inflated figures thus petitioner did not exercise the due care of a reasonable and ordinarily prudent person the understatement is due to negligence within the meaning of sec_6662 and petitioner is liable for the accuracy-related_penalty under sec_6662 respondent’s determination on this issue is sustained to reflect the foregoing decision will be entered for respondent
